Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a final action in response to communications filed on 10/14/2022.
	Claims 1, 5, 14, 18, 19 and 20 have been amended. Claims 26-30 have been added. Claims 3, 4,6,10, 13, 16, 17 and 22-25 are cancelled. Therefore, Claims 1, 2, 5,7-9, 11, 12, 14, 15, 18-21 and 26-30  are currently pending and have been examined in this application.

Response to Amendment
Applicant’s amendment has been considered.

Response to Argument
Applicant’s remarks have been considered.
Applicant argues, “ These features, when considered under Step 2A, Prong 2 serve to integrate any judicial exception into a practical application.” (pgs. 12-13)
Examiner respectfully disagrees. The judicial exceptions are not integrated into a practical application. Claim 1 recites the additional elements of a processor, a device and information manager .Claim 18 recites the additional elements of a processor, an information manager, a device and a location sensor to perform the above limitations. Claim 30 recites the additional elements of  a device and an information manager. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). For instance, the steps of obtaining a producer record, updating the producer record, receiving agricultural service requirements, obtaining one or more producer preferences, sending candidate pairings, scheduling service and receiving information are data gathering steps (e.g. sending/receiving data) which are considered extra-solution activity. Further, updating records is considered insignificant extra-solution activity. The steps related to computing a plurality of field compatibility scores and determining a plurality of pairing scores involves analyzing data and mathematical operations.  The steps of producing candidate pairings involve data analysis and comparing data, with the result of producing the pairings. The tracking of equipment locations based on info received from a location tracker is data gathering activity (e.g. extra-solution activity). 
Regarding the steps related to sensor measurements such as communicating control information to a measurement sensor to instruct to take measurements and  receiving sensor measurements from the measurement sensor is merely sending and receiving data. The limitation is merely sending a notification to the sensor to perform an action, it is not actually controlling the sensor. The sensor is just gathering data.  The step of dynamically rescheduling is a result of data analysis. The step of sending a notification is data transmission functionality.

Applicant argues, “ Applicant respectfully notes that the incorporation of sensor control (where the sensors may be weather, soil, and/or agricultural storage sensors) provides a specific and practical improvement to the multiparty communication methods. “ (pgs. 12-13) 
	Applicant has not provided any support in the claims or the Specification directed to a specific and practical improvement to multiparty communication methods. Further, the claimed communication technology is not considered a technical field and offers no improvement to a technology such as a computer component. Applicant’s claimed invention appears to be directed to an improved business process for selecting equipment and operators.
	Regarding application of sensors, these limitations are ancillary to the focus of the claims which is selection of equipment, operators and scheduling. Further, the implementation of sensors is merely receiving and sending data which is considered extra-solution activity.

Applicant argues, “ the additional elements of the above-cited features combine the alleged abstract idea with specific and particular machines (e.g., weather, soil, and/or agricultural storage sensors) that are integral to the dynamic rescheduling aspects of the claims.” (pgs. 12-13)
	Examiner notes that in determining whether a machine in a recited claim provides significantly more the following factors are relevant, i. the particularity or generality of the elements of the machine or apparatus, ii. Integral use of a machine to achieve performance of a method and iii. whether its involvement is extra-solution activity or a field of use.  Here, the sensors are considered generic components used in a generic manner collecting and sending measurement data (e.g. extra-solution activity). As stated above the use of sensors in the claimed invention is ancillary to the crux of the claimed invention.

Applicant argues, “ these additional elements do not merely generally link the recited scheduling services to a particular technological environment. These additional elements recite specific and definite practical hardware required by the claimed methods to facilitate the claimed functionality. (pgs. 12-13)
	As previously stated, the sensors are considered generic components used in a generic manner collecting and sending measurement data (e.g. extra-solution activity).

Applicant argues, “these additional elements do not amount to "mere data gathering," because the independent claims recite specific steps of controlling the recited sensors to cause the sensors to make specific measurements.” (pgs. 12-13)
	As previously state, the limitations directed to the sensors communicating control information is merely sending a notification to the sensor to perform an action (e.g. collecting data), it is not actually controlling the sensor itself. The sensor is just gathering and sending data. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5,7-9, and 11-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
computing a plurality of field compatibility scores, each field compatibility score being representative of a degree of compatibility…
weighting, based on predetermined weights and producer preferences…
determining a plurality of pairing scores between the one or more agricultural service requirements, the one or more equipment records, and the one more operator records…
producing, … for agricultural service and according to the plurality of paring scores, one or more candidate pairings of comprising an operator of the one or more operators and a piece of equipment of the one or more pieces of equipment, the one or more candidate pairings selected according to highest pairing scores of the plurality of pairing scores to meet the one or more requirements related to the agricultural service;
scheduling the agricultural service ….
dynamically rescheduling the agricultural service based on the information update…
The limitation under its broadest reasonable interpretation covers Certain Methods of Organizing Human Activities for selecting equipment and operators for an agricultural service but for the recitation of generic computer components (e.g. a processor). The limitations are related to managing personal behavior, relationships or interactions between people. Accordingly, the claim recites an abstract idea. 
In addition, the claim could be seen as Mental Processes as one analyzing data (e.g. evaluation) in order to select equipment and operators.
Independent Claims  18 and 30 substantially recite the subject matter of Claim 1 and also includes the abstract ideas identified above.  

The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed to receiving preferences, Claim 5 is directed to updating weather conditions, Claim 7 is directed to identifying a weather condition. Claim 8 is directed equipment specifications, Claim 9 is directed to updating the candidate parings, Claim 11 is directed to classifying and Claim 12 is directed to analyzing requirements.  Claim 14 is directed to receiving soil condition information, Claim 15 is directed to tracking equipment location and Claim 19 is directed to receiving storage container status, Claim 20 is directed to receiving weather information, Claim 21 is directed to pairing information, Claims 26 is directed to generating a global calendar, Claim 27 is directed to reliability information, Claim 28 is directed to updating the producer record. Claim 29 is directed to determining probabilities.  The dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions are not integrated into a practical application. Claim 1 recites the additional elements of a processor, a device and information manager .Claim 18 recites the additional elements of a processor, an information manager, a device and a location sensor to perform the above limitations. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). For instance, the steps of obtaining a producer record, updating the producer record, receiving agricultural service requirements, obtaining one or more producer preferences, sending candidate pairings, scheduling service and receiving information are data gathering steps (e.g. sending/receiving data) which are considered extra-solution activity. Further, updating records is considered insignificant extra-solution activity. The steps related to computing a plurality of field compatibility scores and determining a plurality of pairing scores involves analyzing data and mathematical operations.  The steps of producing candidate pairings involve data analysis and comparing data, with the result of producing the pairings. The tracking of equipment locations based on info received from a location tracker is data gathering activity (e.g. extra-solution activity). 
Regarding the steps related to sensor measurements such as communicating control information to a measurement sensor to instruct to take measurements and  receiving sensor measurements from the measurement sensor is merely sending and receiving data. The limitation is merely sending a notification to the sensor to perform an action, it is not actually controlling the sensor. The sensor is just gathering data.  The step of dynamically rescheduling is a result of data analysis. The step of sending a notification is data transmission functionality.
Claim 30 recites the additional elements of  a device and an information manager. The receiving, obtaining, retrieving and sending steps are related to sending and receiving data is data gathering activity and considered extra-solution activity. The steps of determining, scheduling and generating are related to analyzing data.
In reference to claims 14, 15, 19, communication control information is considered a notification and receiving information from a sensor is data gathering activity. For instance, sending an information request can be interpreted as merely asking the sensor for stored information or to take a measurement. There is no controlling of the sensor from the communication step. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor) and generally linking the exception to a technological environment. Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of the network system (e.g. processor and a device) are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  The steps of obtaining, receiving, updating and sending data gathering steps (receiving and sending) and considered extra-solution activity. Under Step 2B these steps are determined to be well-understood, routine, conventional activity in the field. The Specification describes a generic computer processor (see ¶0043). The background does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component (Spec see ¶0043), and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network and consulting and updating an activity log, Ultramercial, 772 F.3d at 715, are a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.


Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:

Groff et al. (US 2018/0276741) discloses a system for facilitating equipment rental including determining equipment availability, scheduling and taking possession.
Golub (US 2018/0189861) discloses a field construction management system for allowing contractors or other involved parties to procure services such as equipment rental.
Stephenson (US2016/0110788) discloses determining/identifying whether to lease equipment from a vendor  or to relocate consumer-owned and/or operated commodities/items and/or employees /personnel, the bid/response tool may be configured to compare one or more bids/responses submitted by one or more vendors.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAE FEACHER whose telephone number is (571)270-5485.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RENAE FEACHER/Primary Examiner, Art Unit 3683